OPINION — AG — ** HOMESTEAD EXEMPTIONS — CLASSIFICATIONS ** 68 O.S. 1974 Supp., 2407.1 [68-2407.1] IS NOT AN ILLEGAL CLASSIFICATION OF PERSONS FOR TAXPAYING PURPOSES ABSENT A DETERMINATION THAT IT OPERATES UNEQUALLY AMONG MEMBERS OF THE SAME CLASS OR THAT THE CLASSIFICATION IS UNREASONABLE, DISCRIMINATORY OR ARBITRARY, WHICH DETERMINED IS A FACT DETERMINATION, WHICH THIS OFFICE CANNOT MAKE. 68 O.S. 1974 Supp., 2407.1 [68-2407.1](B) PROVIDES THE MANNER IN WHICH THE COUNTY ASSESSOR AND EXCISE BOARD CAN LAWFULLY DETERMINE THE INCOME OF ANY PERSON CLAIMING THE ADDITIONAL EXEMPTION. CITE: ARTICLE X, SECTION 5 (DONALD B. NEVARD)